     Case 2:20-cv-02242-TLN-JDP Document 20 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JAMIE LOPEZ, individually and on behalf          No. 2:20-cv-02242-TLN-JDP
      of all others similarly situated,
12
                         Plaintiff,
13                                                     NOTICE OF RELATED CASE ORDER
             v.
14
      CEQUEL COMMUNICATIONS, LLC,
15    dba Suddenlink Communications,
16                       Defendant.
17
      KATHY BOW, et al.,
18                                                     No. 2:21-cv-00444-JAM-CKD
19                      Plaintiffs,

20    v.

21    CEBRIDGE TELECOM CA, LLC, et al.,
22
                        Defendants.
23

24

25          Examination of the above-entitled actions reveals that they are related within the meaning

26   of Local Rule 123(a). The actions involve the same parties, are based on the same claims, the

27   same event, the same questions of fact and the same questions of law, and would therefore entail

28   a substantial duplication of labor if heard by different judges. Accordingly, the assignment of the


                                                       1
     Case 2:20-cv-02242-TLN-JDP Document 20 Filed 04/01/21 Page 2 of 2


 1   matters to the same judge is likely to affect a substantial savings of judicial effort and is also
 2   likely to be convenient for the parties.
 3          IT IS THEREFORE ORDERED that the action denominated 2:21-cv-00444-JAM-CKD is
 4   hereby reassigned to District Judge Troy L. Nunley and Magistrate Judge Jeremy D. Peterson for
 5   all further proceedings. Any dates currently set in the reassigned case are hereby VACATED.
 6   Henceforth, the caption on documents filed in the reassigned case shall be known as 2:21-cv-
 7   00444-TLN-JDP. IT IS FURTHER ORDERED that the Clerk of Court make appropriate
 8   adjustment in the assignment of civil cases to compensate for this reassignment and issue.
 9          IT IS SO ORDERED.
10   DATED: March 31, 2021
11

12

13
                                                          Troy L. Nunley
14                                                        United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
